Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 This is a response to an amendment filed August 8th, 2022. By the amendment claims 1-8, 11-16, 25-26, 36, 38 and 93-96 are pending, with claims 2-5 being amended, claims 39 and 70 being canceled and claims 93-96 being added. The applicant’s amendments have overcome the objections as outlined in the previous Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 38 and 93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al (US 8330124), hereafter Doi.

With regards to claim 1, Doi discloses A method (Abstract) comprising:  generating frequency-encoded fluorescence data from a particle of a sample in a flow stream (Col. 6, L34-36); and calculating phase-corrected spatial data of the particle by performing a transform of the frequency-encoded fluorescence data with a phase correction component (Col. 11, L37-41).

With regards to claim 5, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses wherein the phase-corrected spatial data is calculated with a digital lock-in amplifier to heterodyne and de-multiplex the frequency-encoded fluorescence data (Col. 11, L7-10). 

With regards to claim 7, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses wherein generating the frequency-encoded fluorescence data from the particle comprises detecting light from the particle in the sample with a light detection system (Col. 8, L1-4).

With regards to claim 8, Doi discloses all the elements of claim 7 as outlined above. Doi further discloses wherein the light detected from the particle comprises light absorption, light scatter, emitted light or a combination thereof (Col. 9, L19-27). 

With regards to claim 38, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses sorting the particle (Col. 6, L49-54).

With regards to claim 93, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses irradiating the flow stream with a light source (Col. 7, L7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12, 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi  as applied to claim 1 above, and further in view of Diem et al. (US 20150142333), hereafter Diem.

With regards to claim 2, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase-corrected spatial data is calculated by performing a Fourier transform of the frequency-encoded fluorescence data with the phase correction component. 
However, Diem discloses wherein the spatial data is calculated by performing a Fourier transform of the frequency-encoded fluorescence data with the phase correction component (Fig. 4 step 503). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a Fourier Transform in the manner disclosed by Diem in the method disclosed by Doi in order to reduce signal noise.  

With regards to claim 11, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase correction component comprises a first phase adjustment and a second phase adjustment.
However, Diem discloses wherein the phase correction component comprises a first phase adjustment and a second phase adjustment (Fig 4 step 503, step 504). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform multiple phase adjustments in the manner disclosed by Diem in the method disclosed by Doi, in order to detect both absorption and derivative spectra (P0131 L1-4). 

With regards to claim 12, Doi and Diem disclose all the elements of claim 11 as outlined above. Doi further discloses wherein the first phase adjustment comprises an output signal from the light detection system. 

With regards to claim 16, Doi and Diem disclose all the elements of claim 11 as outlined above. Doi does not disclose wherein the first phase adjustment is an interferometric phase adjustment. 
However, Diem discloses wherein the first phase adjustment is an interferometric phase adjustment (P0116). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the first phase adjustment be an interferometric phase adjustment to reduce noise caused by background light.

With regards to claim 36, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose generating an image of the particle from the phase-corrected spatial data.
However, Diem discloses generating an image of a sample from the phase-corrected spatial data (Fig. 10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to generate an image in the manner disclosed by Diem in order for an operator to verify functioning of the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Birru (US 20060146925).

With regards to claim 6 Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase correction component comprises modified transform coefficients that are used to transform the frequency-encoded fluorescence data into the phase-corrected spatial data.
However, Birru discloses wherein the phase correction component comprises modified transform coefficients that are used to transform the frequency-encoded fluorescence data into the phase-corrected spatial data (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the modified transform coefficients disclosed by Birru in the method disclosed by Doi, in order to increase processing speed (Birru P007).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Diem as applied to claim 2 above, and further in view of Birru.

With regards to claim 3, Doi and Diem disclose all the elements of claim 2 as outlined above. Doi and Diem do not disclose wherein the spatial data is calculated by performing a discrete Fourier transform of the frequency-encoded fluorescence data with the phase correction component.
However, Birru discloses wherein the spatial data is calculated by performing a discrete Fourier transform of the frequency-encoded fluorescence data with the phase correction component (P0039, L11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a discrete Fourier transform as disclosed by Birru, to calculate the phase-corrected spatial data as disclosed by Doi and Diem, to reduce signal noise. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Diem  as applied to claim 2 above, and further in view of Sterczewski et al. (US 11015975), hereafter Sterczewski.

With regards to claim 4, Doi and Diem disclose all the elements of claim 2 as outlined above. Doi and Diem do not disclose wherein the phase-corrected spatial data is calculated by performing a short time Fourier transform (STFT) of the frequency-encoded fluorescence data with the phase correction component.
However, Sterczewski discloses wherein the spatial data is calculated by performing a short time Fourier transform (STFT) of the frequency-encoded fluorescence data with the phase correction component (Col. 17, L6-11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a short-time Fourier transform as disclosed by Sterczewski because it is compatible with current signal processing devices (Col. 17, L14-16). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi further in view of Sterczewski.

With regards to claim 26, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device.
However, Sterczewski discloses wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device (Col. 4, L36-40). It would have been obvious to a person with ordinary skill in the art to perform the method disclosed by Doi using an integrated circuit device as disclosed by Sterczewski, in order to protect the electronics from damage.

Claims 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi further in view of  Diebold et al (US ), hereafter Diebold. 

With regards to claim 94-95, Doi discloses all the elements of claim 93 as outlined above. Doi does not disclose irradiating the flow stream with a first beam of frequency shifted light and second beam of frequency shifted light, wherein the first beam of frequency shifted light comprises a local oscillator (LO) beam and the second beam of frequency shifted light comprises a radiofrequency comb beam.
However, Diebold discloses irradiating the flow stream with a first beam of frequency shifted light and second beam of frequency shifted light (P0080, L1-3), wherein the first beam of frequency shifted light comprises a local oscillator (LO) beam and the second beam of frequency shifted light comprises a radiofrequency comb beam (P0080, L16-19). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use two beams of frequency shifted light as disclosed by Diebold to irradiate the sample as disclosed by Doi to increase device sensitivity and thus improve sorting accuracy. 


With regards to claim 96, Doi and Diebold disclose all the elements of claim 94 as outlined above. Doi does not disclose applying a radiofrequency drive signal to an acousto-optic device; and irradiating the acousto-optic device with a laser to generate the first beam of frequency shifted light and the second beam of frequency shifted light.
However, Diebold discloses applying a radiofrequency drive signal to an acousto-optic device; and irradiating the acousto-optic device with a laser to generate the first beam of frequency shifted light and the second beam of frequency shifted light (P0080, L1-4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to generate the frequency shifted light beams using any method known in the art based on project parameters (MPEP 2143.I.D)

Allowable Subject Matter
Claims 13-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable for reciting “wherein the first phase adjustment comprises an output signal from a brightfield photodetector.” Although brightfield detectors are known in the art, there is no teaching or suggestion of using the output signal as a phase adjustment.

Claim 25 would be allowable for disclosing “calculating the second phase adjustment based on a fluorescence lifetime of a fluorophore in the sample.” There is no teaching or suggestion in the prior art of basing a phase adjustment on this value.

Claims 14-15 would be allowable by virtue of their dependencies.  

Response to Arguments
	 The applicant’s arguments with regards to Doi not disclosing frequency-encoded florescence data are not persuasive. Doi discloses modulating the frequency of the single wavelength of light (Col. 7, L19-29) The applicant’s specification does not clearly define frequency-encoded fluorescence data as beat frequencies for all embodiments, therefore the phrase frequency-encoded florescence data is given the broadest reasonable interpretation.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653